DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 295 171 A1, of which a copy of this reference was provided with the Information Disclosure Statement dated June 11, 2019, and further in view of JP 51-108631 A, of which a copy of the Japanese document with a machine translation was provided with the Information Disclosure Statement dated February 7, 2022.
Regarding independent claims 1 and 8, EP 2 295 171 discloses an injection assembly for a pressure die casting system (abstract; and Figure), in which the injection assembly of the pressure die casting system comprises the following structural features (refer to annotated Figure of EP ‘171 below):
an injection cylinder adapted to inject liquid metal into a casting cavity (11) of a die (10), in which the injection cylinder comprises an injection piston (14) that forms a piston side chamber and an annular chamber (see annotated Figure of EP ‘171 below); and
an oil-pressure controlled circuit (including at least one accumulator (24)) that is operable to actuate the injection cylinder by a hydraulic flow and further including a hydraulic cushion (see annotated Figure of EP ‘171 below), wherein the hydraulic cushion blocks and releases flow of hydraulic fluid into and out of the injection cylinder, of which the hydraulic cushion further comprises the following structural features (refer to the bottom portion of the annotated Figure of EP ‘171):
a cylindrical body (61) that contains a stem (36) therein; and
a piston (35) provided with the stem (36) and being movable axially in the cylindrical body (61), in which the piston (35) divides an internal 

    PNG
    media_image1.png
    637
    624
    media_image1.png
    Greyscale


EP ‘171 fails to teach that the piston of the hydraulic cushion comprises a resting surface opposed to the stem, and the resting surface being smaller (including about 35% smaller in independent claim 8) than a surface of the stem.

Therefore, it would have been obvious to one of ordinary skill in the art to provide a resting surface that is smaller than the surface of the stem, including by about 35% smaller), as taught by JP ‘631, into the injection assembly disclosed by EP ‘171, in order to control the fluid pressure flow (JP ‘631; pages 3 and 4 of translation).
Regarding claim 3, a hydraulic circuit of EP ‘171 comprises a single control valve (51) between an accumulator (24) of hydraulic fluid and the injection cylinder, wherein the single control valve (51) is operable in an injection process.
Regarding claim 4, the hydraulic circuit of EP ‘171 includes a first check valve (29) inserted in a circuit between the control valve (51) and the injection cylinder.
Regarding claim 7, the stem (36) of the hydraulic cushion hermetically closes an inlet of the duct of the reduced chamber (see annotated Figure of EP ‘171 above).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest an injection assembly that includes all .

Response to Arguments
The examiner acknowledges the applicants’ after final amendment entered upon filing of the request for continued examination received by the USPTO on January 10, 2022 and February 7, 2022, respectively.  An Information Disclosure Statement dated February 7, 2022 has been considered and initialed, and a copy is provided with this Office Action.  The amendments to independent claim 1 overcome the prior 35 USC 112(a) rejection.  The amendments to independent claims 1 and 8 overcome the prior 35 USC 102(a)(1) rejection.  Claims 5 and 6 are indicated as allowable subject matter (see above sections 5 and 6).  Claims 1 and 3-8 remain under consideration in the application.

Applicants’ arguments with respect to claims 1, 3, 4, 7, and 8 have been considered but are moot because the new ground of rejection under 35 USC 103 (in referring to the newly underlined portions of the newly cited JP ‘631 reference) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 17, 2022